 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDSherwin-WilliamsCo.andChicago Local No. 245,Lithographers&Photoengravers InternationalUnion, AFL-CIO,PetitionerandUnited Steel-workers of America, AFL-CIO, Petitioner. Cases13-RC- 11470 and 13-RC-1 1480October 24, 1968DECISION AND DIRECTION OF ELECTIONSBy MEMBERS BROWN,JENKINS, ANDZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Roderick C. MacLeod,HearingOfficer of the National Labor RelationsBoard.The Employer and Petitioners have filedbriefsPursuant to the provisions of Section 3(b) of theAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations' involved claim torepresent certain employees of the Employer3.A question affecting commerce exists concern-ing the representation of the Employer within themeaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The instant cases, which have been consolidatedfor hearing involve a new plant of Sherwin-WilliamsCompany, the Employer, located at Elgin, Ill. ChicagoLocal No. 245, Lithographers & Photoengravers Inter-national Union, AFL-CIO, hereinafter referred to asLithographers, has petitioned for a departmental unitconsisting of a pressman, his feeder, a coater operator,and two stacker operators. The United Steelworkersof America, AFL-CIO, hereinafter referred to asSteelworkers, petitioned for a production and mainte-nance unit encompassing all employees including thelithography department. The Employer favors anoverall unit as well, while the carpenters take no unitposition. There is no history of collective bargaining.The Employer's Elgin facility is designed as anintegrated partially-automated facilitywherein tinplate in coil form will come in, be cut into plates,IDistrictNo. 122,Association of Machinists& AerospaceWorkers,AFL-CIO,hereinafter referred to asIAM, and Local1693,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, herein-lithographed or color coated, formed and assembledinto cans, and shipped out. At the time of the hearingthe plant had 25 hourly employees. The Employerexpected to have 30 employees on a one-line-oneshift basis by June 1, 1968, and 50 on a one-line-twoshift basis by July 1, 1968. Full two line-two shiftoperation in about 6 months is expected to involve107 employees. On these facts we determine that arepresentative complement exists.When the plant becomes fully operative, an outputof 52 million aerosol metal containers is projected, 25percent for Sherwin-Williams and the rest for sale toother companies.The Employer's plant is a new one story buildingwith the lithography department at one end. It iswalled off from the rest of the building because of thenature of the lithographic and coating processes inthat drafts and dust may affect the product, speciallighting is used, and there are fumes from the process.The lithography department has a coating line whichis a one color process, and a lithographic line, which isa standard wet offset metal decorating type with acontinuous flow The lithography department and thecoil line have a common supervisor who is alsoDirector of Lithography for all of the Employer'splantsExperienced people were sought for thelithographic pressman, lithographic feeder, and coateroperator vacancies. The stacker operator classificationrequires a lesser amount of skill. One of the fiveemployees in the department was transferred into thedepartment in the position of stacker operator Therehas been occasional substitution for a stacker due toabsenteeismThe Board has frequently held that employeesengaged in the lithographic process form a cohesiveunit appropriate for collective bargaining.' The re-cord herein establishes that the employees in thelithography department utilize standard lithographicequipment, perform usual lithographic duties, andexercise the customary skills utilized in the traditionallithographic process.The Employer contends that the lithographic unitisinappropriate because (1) employees frequentlytransfer into the lithography department, (2) theoperations of the Employer are highly integrated, and(3)the lithography department employees havecommon working conditions with the other em-ployees.We find no merit in these contentions. Therecord establishes that only one person was trans-ferred on a permanent basis into the lithographydepartment, and at the lowest skilled position. Therehas been only occasional substitution of a stackeroperator due to absenteeism. We do not believe theseminor instances of transfer constitute sufficient inter-after referred to as Carpenters,were permitted to intervene.2 SeeLord Baltimore Press,144 NLRB 1376.173 NLRB No. 54 SHERWIN-WILLIAMS CO.317change so as to deny the employees of the lithogra-phy department opportunity to acquire the separaterepresentation to which they would otherwise beentitled on the basis of their common interests andduties.The argument that asserted "integration" ofoperation such as exists here negates the granting of aseparate unit of lithographic department employeeshas been rejected by the Board in many cases 3Finallywith respect to the common working con-ditions and uniformity of benefits, it is noted that atthe time of the hearing, the plant was not fullyoperative. In addition, the terms and conditions ofemployment were prepared at a time when no hourlyemployees had yet been hired. Therefore, any simi-lanty of working conditions and benefits cannot berelied on as a determining factor.In view of the foregoing, we find that the decisioninContinental Can Co ,171 NLRB No. 99, in whichthe Board found that a separate lithographic craftunit was inappropriate, is distinguishable. There, theplantwas engaged solely in the coating of, andlithographic printing on, tin plate. The plant had nocan-making facilities. The unit sought consisted ofpressmen, pressmen apprentices, and their feeders.There, as in the present case, the pressmen spent asubstantialamount of time in nonprinting duties suchas coating. However, in the presentcase,the unitsoughtisa departmental one, and would includeemployees working on the coater line, as well as thestacker operators. Therefore, evidence that pressmenworked in other areas of the department but not outof the department, would favor the conclusion thatthe lithography department constitutes a distincthomogeneous unit, appropriate for collective bargain-ing. It should be noted that the lithographic em-ployees involved in theContinental Cancase per-formed only dry offset printing, which requires lessskill and which the Board has distinguished from truelithographyprinting.We accordingly find that a separate unit of lithogra-phy department employees may be appropriate ifthese employeesdesire tobe represented separately.'There remains for determination the unit place-ment ofJohn Bell, the Employer'smaintenance-utili-ty man. Employerclaimsthat the maintenance-utilityman is a guardwithin the meaning of Section 9(b)(3)of the Act. We do notagree.This employee's primaryresponsibilityisbuilding maintenance.He spends 75percent of his time cleaning, 20 percent lightingvarious ovens so that they will be ready for produc-tion, and 5 percent doing "guard-type" duties. Hereports to work at 5 a.m., turns off the automaticdetection system, and relocks the door until 7 a.m.when the other employees arrive. He leaves at 1:30p.m., and is not replaced by anyone. He is the onlyperson doing cleaning work now, and no one else isbeing sought. He has no responsibility for enforcingplant rules against employees. He is unarmed and notin uniform. His fire prevention and "guard" duties,insofar as unauthorized personnel entering the plantare concerned, involve reporting such incidents whenthey come to his attention while performing hiscleaning and lighting duties. In view of these facts, wefind, therefore that Bell is not a guard and we shallinclude him in the production and maintenance unit.In view of all the. facts previously mentioned, wefind that the requested lithography department unitmay be appropriate. However, we shall make no finalunit determination at this time but shall direct that anelection be conducted in the following voting groupsat the Employer's Elgin plant:(a)All employees engaged in lithographic produc-tion work including pressmen, feeders, coater opera-tors, and stacker operators, excluding all other em-ployees, office clerical employees, professional em-ployees,watchmen, guards, and all supervisors asdefined in the Act.(b)All production and maintenance employees,excluding the employees in voting group (a) and allofficeclericalemployees, professional employees,watchmen, guards, and supervisors as defined in theAct.If the majority of the employees in voting group(a) select the Lithographers, the employees in thatgroup will be taken to have indicated their desire toconstitute a separate bargaining unit, and the Region-alDirector conducting the elections is hereby in-structed to issue a certification of representatives tothe Lithographers for such unit, which the Boardunder the circumstances finds to be appropriate forthe purposes of collective bargaining. However, if amajority of the employees in such voting group donot vote for separate representation, that group willappropriately be included in the production andmaintenance unit and their ballots shall be pooledwith those for group (b).53SeeShumate Incorporated,131 NLRB 984 Since we are ruling thatContinental Canis inapposite,we deny theEmployer's motion to reopen the record in order to admit evidence ofthe nonprinting duties of the lithographic employees5 If the votes are pooled,they are to be tallied in the followingmanner The votes for the labor organization seeking a separate unit ingroup (a) shall be counted as valid votes but neither for nor against thelabor organizations seeking to represent the production and mainte-nance unit.All other votes are to be accorded their face value. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDIf a majority in voting group (b), including anypooled group, vote for either the Steelworkers,Machinists, or Carpenters, that labor organizationshall be certified as the representative of employees in6 Since the record is unclear as to the positions of the Intervenors wehave included them on all ballots because they have shown interest inemployees for an overall unit.They may withdraw however,from eitheror both ballots,within 5 days of the date hereof,if they are notinterested in representing these employees.7 Election eligibility lists,containing the names and addresses of allthe eligible voters,must be filed by the Employer with the Regionalthat group, which under the circumstances the Boardfinds to be an appropriate unit for purposes ofcollective bargaining.'[Direction of Election? omitted from publication.]Director for Region 13, within 7 days after the date of this Decision andDirection of ElectionsThe Regional Director shall make the listsavailable to all parties to the elections.No extension of time to filethese lists shall be granted by the Regional Director except inextraordinary circumstances.Failure to comply with this requirementshallbe grounds for setting aside the elections whenever properobjections are filed.Excelsior Underwear Inc ,156 NLRB 1236.